BELCHER, Judge.
The offense is felony theft by false pretext; the punishment, two years in the penitentiary.
The order of the court overruling appellant’s motion for a new trial shows that he excepted thereto, and instead of giving notice of appeal to the Texas Court of Criminal Appeals, said order recites that appellant “announced his intention of appealing to the Court of Criminal Appeals of Texas.”
*313The announced intention of appealing a case does not comply with the statutory requisite of giving notice of appeal which is necessary to confer jurisdiction upon this court. Art. 827, Vernon’s Ann. C.C.P.
It is pointed out that the recognizance which appears in the record does not show to have been entered into by two sureties as required by statute but only by the appellant. Such a recognizance is not sufficient to confer jurisdiction upon this court.
The appeal is dismissed.
Opinion approved by the Court.